Citation Nr: 0104872	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right foot injury.  

2.  Entitlement to service connection for a right foot 
amputation secondary to the right foot disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.  He was awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The appellant's claim for service connection for 
residuals of a right foot sprain was denied by the Board in 
May 1996.  

3.  Evidence received since the Board's May 1996 decision is 
not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1996 Board decision that denied entitlement to 
service connection for residuals of a right foot injury is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.1100 
(2000).  

2.  The evidence received since the May 1996 denial of 
service connection for residuals of a right foot injury is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
§ 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identified to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe and further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.  

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.  

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:  

(a)  Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b)  The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
5107)

In this case, the Board concludes that the requirements of 
the Veterans Claims Assistance Act of 2000 have been met.  
Multiple examinations have been provided and medical 
treatment records have been requested or obtained.  The 
veteran has been notified that he is ultimately responsible 
for obtaining records.  No further evidence clearly relevant 
to the issue on appeal has been identified, and there is no 
current outstanding request for assistance in obtaining 
additional information.  

Factual Background

Service connection for residuals of a right ankle sprain was 
denied by the RO in an October 1975 rating determination as 
it was not found on last examination.  The veteran filed a 
claim for a right foot condition in March 1992, and this 
disorder was denied by rating decision in January 1993 for 
the same reason.  In May 1996, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
right ankle sprain.  In August 1998, the veteran filed to 
reopen his claim for service connection for a right foot 
injury.  

In a September 1998 rating decision, the RO denied service 
connection for right foot ulceration due to diabetes.  In an 
amended RO rating decision dated in October 1998, two issues 
were addressed: Entitlement to service connection for a right 
foot ulcer aggravated by the nonservice-connected right foot 
injury and whether new and material evidence had been 
submitted to reopen the claim for right foot injury.  
Subsequent rating decisions reflect that the right foot ulcer 
resulted in amputation of the right foot.  Thus, that issue 
is now classified as entitlement to service connection for 
right foot amputation secondary to the right foot disorder.  

Evidence

A review of the service medical records (SMRs) reflects that 
on November 9, 1967, the veteran was riding in a vehicle when 
it hit a land mine.  He was knocked out of the vehicle and 
landed on top of his right foot.  X-rays revealed no 
fractures.  Treatment included a short leg cast.  The cast 
was removed on November 28, 1967, and the veteran was started 
on physical therapy and range of motion exercises.  At the 
time of discharge on December 5, `967, he was showing no 
difficulty walking, with no tenderness in the ankle and 
considered ready to return to active duty.  The diagnosis was 
right ankle sprain.  He was also seen for varicose veins 
during service in both legs.  (Service connection has been 
established for this disorder.)  Separation examination in 
November 1968 did not reflect complaints of or diagnosis 
associated with the right foot.  

In a 1975 statement, the veteran described the inservice 
accident in detail.  He reported that he suffered a severe 
ankle sprain during service.  Additional ankle or foot injury 
was not indicated.  

Postservice records reflect that the veteran was treated at a 
private facility in 1980 for right foot plantar fascia of the 
right foot for which he underwent surgery.  Additional 
private records reflect that diabetes mellitus was diagnosed 
as early as 1989.  In March 1992, the veteran sought 
treatment at a private facility for an unrelated disorder.  
At that time, it was noted that the veteran had a swollen 
right ankle.  Upon examination by VA in May 1992, the 
examiner initially noted the presence of some swelling of the 
right ankle, but then stated that there was no swelling of 
this joint.  In addition, examination of the right ankle 
showed some limitation of motion but no increased temperature 
or deformity of the joint.  The examiner concluded that the 
examination of the veteran's ankles was normal.  

As noted above, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for residuals of a right 
ankle sprain in May 1996.  That decision noted that the claim 
had originally been denied in October 1975.  

Added to the record since that time was a June 1998 statement 
by Perry R. Secor, M.D., in which he indicated that he was 
currently treating the veteran for ulcer of the feet.  The 
physician noted that the veteran was injured by land mine 
during service, suffering a concussive injury which caused 
vascular damage to the right foot.  The ulcers were healing 
slowly.  It was the examiner's opinion that the compromised 
healing was contributed to and complicated by the inservice 
vascular injury.  

In a July 1998 statement, Paul Y. Han, D.P.M., stated that as 
a result of the war injury, the veteran's right foot was 
deformed and the ankle was in an osseous equinus position.  
Because of the right foot deformity, the veteran was 
susceptible to foot ulceration as a diabetic.  Thus, it was 
his opinion that the veteran's current diabetic right foot 
ulcer was a result of foot ankle injuries sustained by the 
appellant during his military service.  

According to a VA physician in August 1998, the veteran 
underwent amputation surgery of the big toe in August 1998, 
for the treatment of osteomyelitis.  He expected the veteran 
to make a full recovery in December of that year.  In the 
examiner's statement, it was reported that the veteran had 
also sustained a land mine injury to the right ankle during 
service which resulted in severely decreased ankle joint 
motion and decreased ability for activities.  The veteran 
highlighted this information on the physician's statement in 
support of his claim.  

VA records reflect that the veteran was hospitalized in 
November and early December 1998 for non-healing ulceration 
of the right forefoot.  The discharge diagnosis was 
osteomyelitis of the right forefoot.  The veteran was 
admitted 3 days later for his condition and underwent a 
transmetatarsal amputation (TMA) the following day.  He was 
again hospitalized at the end of the month for osteomyelitis 
of the right foot.  

An independent medical examination was conducted in May 1999.  
According to the veteran, he injured his right foot in 1967 
when a vehicle he was riding in struck a land mine.  He said 
that his right foot "slammed against the vehicle, resulting 
in a swollen, discolored, and deformed right ankle and foot, 
and bruises on the hips.  The veteran stated that he was 
treated with compressive dressings and was hospitalized for 
one month and was returned to active duty despite continuing 
foot and ankle pain.  He reported that after discharge he 
continued to have pain and deformity in the ankle and foot.  
The pain was described as intermittent and aggravated by 
walking.  He gave a medical history of two plantar fasciotomy 
operations on the right foot in 1979 and 1980.  He was 
diagnosed with diabetes mellitus in 1982 and became insulin 
dependent.  He started to have toe and foot ulcers in 1996.  
The examiner's impression was of TMA, well-healed, secondary 
to old concsussive (blast) impact injury and insulin-
dependent diabetes mellitus with severe peripheral 
neuropathy.  The examiner further stated that the injury in 
1967 very likely did result in a vascular injury which 
contributed to the healing problems in the veteran's 
postservice wounds, resulting in amputation.  

Another medical opinion was requested in November 1999.  The 
veteran's history was again repeated.  It was noted that the 
postservice diagnoses included diabetes mellitus, 
hypertension, severe hyercholesterolemia, diabetic foot 
ulcer, osteomyelitis of the right foot resulting from 
diabetic peripheral neuropathy which necessitated right foot 
amputation.  The examiner opined that the available medical 
information showed no vascular damage in 1967 to the right 
foot and he also noted that no ankle disorder was noted upon 
examination in 1992.  He added that the diabetes mellitus and 
diabetic neuropathy were the main etiology for amputation of 
the right foot.  

In a final medical opinion dated in July 2000, it was 
determined by the Chief of Vascular Surgery at a VA facility 
that the medical records indicated no significant vascular 
abnormality affecting the right lower extremity had ever been 
documented other than varicose veins.  Similarly, he noted 
that no significant bony deformity or orthopedic condition 
affecting the right lower extremity was documented until 
after the onset of the diabetic process in the 1990s.  The 
physician noted that the veteran was undergoing multiple 
bilateral foot surgeries for the treatment of plantar 
fasciitis in the early 1980s which he claimed were due to his 
employment as a deputy), but it appeared to the doctor that 
it was more plausible that the problems he attributed to his 
wartime ankle sprain were in fact related to the outcome of 
these operations.  It was noted that photographs of the right 
lower extremity in the medical records taken before the onset 
of diabetic ulcers were significant for the absence of 
findings suggesting vascular or bone abnormalities.  The 
examiner stated that based on his review of the records, he 
agreed with the November 1999 opinion that the diabetic 
ulceration was not likely to have been causally related to 
his wartime ankle sprain.  

At a personal hearing in December 2000, the veteran testified 
in support of this claim.  It was pointed out that the two 
recent opinions not supporting his claim were rendered 
without examination of the veteran.  Transcript [Tr.], page 
2.  It was argued that the positive medical opinions of 
record could not be overcome by the inadequate examinations 
and opinion from doctors with less expertise that the 
statements by the physicians who submitted statements in 
support of the veteran's claim.  Tr. pg. 9.  

Of record are photographs of the veteran's right foot 
reflecting amputation of the right big toe, with subsequently 
dated photographs reflecting the right forefoot amputation.  


Criteria 

When a claim is denied by the Board, the Board's decision is 
final and the claim, generally, may not thereafter be 
reopened and granted and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been denied, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.  It is noted, however, that the last two steps in 
Elkins discuss "well-grounded" claims pursuant to 
38 U.S.C.A. § 5107(a).  Recently enacted and pending 
legislation reflects that the well groundedness requirement 
no longer exists.  Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).

Applicable still, however, is the first step in Elkins which 
requires that VA must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) so as to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:  

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Analysis 

As the Board's decision in May 1996 was final, the Board will 
now consider whether new and material evidence has been 
submitted since that determination in accord with the holding 
in Hodge.  The RO does not appear to have considered the 
veteran's claim under the Hodge standard.  However, the 
Board's consideration of this standard in the first instance 
does not prejudice the veteran, since the Board has found 
that new and material evidence has been submitted.

When the claim was denied by the Board in May 1996, it was 
noted that clinical findings associated with the ankle were 
not noted until many years after service, and nothing in the 
record indicated a nexus between postservice findings and any 
inservice trauma.  

The evidence submitted since the 1996 final disallowance 
includes additional treatment records, hearing testimony, and 
examiner's opinions, some of which support the veteran's 
contentions.  Specifically, in the Board's opinion, the June 
1998 statement by Dr. Secor, the July 1998 statement by Dr. 
Yan, and the independent examination report of May 1999 are 
new and material in that they constitute the first competent 
evidence of a nexus between inservice trauma and postservice 
right foot or ankle problems.

Therefore, because additional evidence is new and material 
and in light of the applicable laws and regulations, the 
Board finds that the claim for service connection for 
residuals of a right foot injury is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a right foot injury is 
reopened.


REMAND

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

In the instant case the RO afforded the veteran an 
examination in May 1999.  That examiner determined that the 
veteran's right foot amputation was due in part to prior foot 
injury.  The only prior foot injury noted in the examination 
report occurred in service.  It is unclear whether the 
examiner actually reviewed the claims folder, and the Board 
cannot presume that the examiner did so.  Smith v. Gober, 14 
Vet. App. 227 (2000).  

Following the May 1999 examination the RO sought the opinions 
of two VA physician.  The veteran has objected to these 
opinions on the grounds that they were rendered without an 
actual examination of the veteran.  The examiner who 
conducted the May 1999, examination did not have an 
opportunity to review the subsequently obtained opinions.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
service.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The RO should request that the 
examiner who provided the May 1999 
examination review the claims folder, 
including the opinions obtained subsequent 
to May 1999, and express an opinion as to 
whether any current right foot disability, 
including residuals of an amputation, can 
be attributed to a disease or injury 
during service.  The examiner should note 
that the claims folder was reviewed, and 
should provide a rationale for any 
opinions rendered.

If the examiner who conducted the May 1999 
examination is unavailable, the veteran 
should be afforded an opportunity for a 
new examination in order to obtain the 
requested opinions.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

